 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-18-1173-01-PHX-DLR
10                       Plaintiff,
                                                    DETENTION ORDER
11   v.
12   Aaron Vasquez,
13                       Defendant.
14
15         On November 8, 2018, Defendant appeared before this Court on a petition to
16   revoke conditions of release. The Court considered the information provided to the
17   Court, the arguments of counsel, exhibits and testimony by witnesses in determining
18   whether the Defendant should be released on conditions set by the Court. Defendant was
19   previously placed in the Crossroads program to address his substance abuse problems.
20   Defendant was terminated from Crossroads based upon his conduct at that facility. The
21   Court finds, by clear and convincing evidence, that Defendant has violated the
22   conditions of release by his conduct that resulted in an unsuccessful discharge from
23   Crossroads.
24         Further, Defendant has a serious substance abuse issue that remains a problem for
25   him. Defendant may also have attention deficit issues that should be addressed in the
26   future. The Court finds that there is no condition or combination of conditions available
27   to the Court that will reasonably assure the appearance of Defendant in this case. 18
28   U.S.C. § 3148(b).
 1          IT IS THEREFORE ORDERED that Defendant be detained pending further
 2   proceedings.
 3         Dated this 13th day of November, 2018.
 4
 5                                                  Honorable John Z. Boyle
 6                                                  United States Magistrate Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
